Title: To George Washington from Major General Philip Schuyler, 1 October 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany October 1st 1776.

Two Sachems of the Cayugas, who have been with me on some Buisiness, expressed an Inclination to visit Your Excellency, which I greedily embraced, As their Report, when they return,

will I hope, eradicate the various Accounts, which prevail amongst the savages to our Disadvantage, they go down under the Care of Mr Deane the Interpreter to this Department. I wish, if convenient, that they might be shewn as much of our Force as possible, & to have some Presents made them, they do not wish to remain above a Day or two, with You. I am Dr Sir Most respectfully Your Excellency’s Most Obedt Humble servt

Ph: Schuyler

